Ingraham, P. J.:
The respondent was admitted to practice in the year 1864. The Association of the Bar of the City of New York have charged him with professional misconduct, in that between May, 1907 and May, 1909, the respondent, as attorney for one Albert E. Kean, received the sum of two hundred and eighty dollars, to be paid over to Mary Wilson in sums of ten dollars at intervals of from one to two months, and that he paid to the said Wilson the sum of forty dollars and converted the balance to his own use. The referee has reported that said Mary Wilson while in the employ of Kean gave birth to a child of which Kean was the father; that this woman then made a demand upon Kean for the support of the child and the respondent was employed by Kean to represent him; that the respondent called upon Mary Wilson and arranged that she should be paid ten dollars monthly by Kean for the support and maintenance of the child; that to carry out this agreement Kean made payments from time to time in checks of ten dollars, each payable to the order of the respondent. Twenty-two such checks were produced in evidence, Kean, however, claiming that he had paid to the respondent two hundred and eighty dollars. Mary Wilson testified that the respondent called on her and made an offer of settlement on behalf of Kean whereby Kean was to pay her ten dollars monthly and that she received four installments of ten dollars each and no more.
The respondent on his own behalf testified that he had very little, if any, definite recollection of the receipt and payment of the money, but he was quite sure he had paid over all he received to Mary Wilson and that he had no written memorandum books or records of the transaction.
On this testimony the referee reports that the charge of misconduct against the respondent was established.
The checks introduced in evidence show payments to the respondent of two hundred and twenty dollars. These checks seem to have been cashed by different persons and not deposited in any bank account or turned over to the person for. whom they were intended, and there can be no question hut what the respondent instead of applying this money to the purpose for which it was paid to him, misappro*885priated a large portion, of it to his own use. The final result was that the respondent admitted receiving two hundred and twenty dollars, but when that amount was proved by checks bearing his indorsement by a stipulation in the action brought in the Municipal Court against him to recover this money, he admitted receiving two hundred and eighty dollars. His only attempt to meet the testimony of the woman that she had received but forty dollars from him was a general statement that he had paid all the money he received over to her without the slightest corroboration and without being able to state the dates or places of such alleged payment. It was, therefore, established that the respondent has been guilty of misappropriating, at least, one hundred and eighty dollars.
Considering all the facts disclosed by this record it is impossible that this conduct should be overlooked, and there is nothing to justify the court in failing to follow its invariable custom in such a case of disbarring an attorney who has been guilty of such misconduct.
The respondent is, therefore, disbarred.
McLaughlin, Laughlin, Clarke and Scott, JJ., concurred.
Bespondent disbarred. Order to be settled on notice.